Exhibit 10.03

MERU NETWORKS, INC.

2013 NEW EMPLOYEE STOCK INDUCEMENT PLAN

(Adopted on June 6, 2013)



--------------------------------------------------------------------------------

Table of Contents

 

        Page   

SECTION 1.

   ESTABLISHMENT AND PURPOSE.      1   

SECTION 2.

   DEFINITIONS.      1   

(a)

   “Affiliate”      1   

(b)

   “Award”      1   

(c)

   “Board of Directors”      1   

(d)

   “Change in Control”      1   

(e)

   “Code”      2   

(f)

   “Committee”      2   

(g)

   “Company”      2   

(h)

   “Consultant”      3   

(i)

   “Employee”      3   

(j)

   “Exchange Act”      3   

(k)

   “Exercise Price”      3   

(l)

   “Fair Market Value”      3   

(m)

   “Nonstatutory Option” or “NSO”      3   

(n)

   “Offeree”      3   

(o)

   “Option”      3   

(p)

   “Optionee”      4   

(q)

   “Outside Director”      4   

(r)

   “Parent”      4   

(s)

   “Participant”      4   

(t)

   “Plan”      4   

(u)

   “Purchase Price”      4   

(v)

   “Restricted Share”      4   

(w)

   “Restricted Share Agreement”      4   

(x)

   “Service”      4   

(y)

   “Share”      4   

(z)

   “Stock”      4   

(aa)

   “Stock Option Agreement”      4   

(bb)

   “Stock Unit”      4   

(cc)

   “Stock Unit Agreement”      5   

(dd)

   “Subsidiary”      5   

(ee)

   “Total and Permanent Disability”      5   

SECTION 3.

   ADMINISTRATION.      5   

 

- i -



--------------------------------------------------------------------------------

(a)

   Committee Composition      5   

(b)

   Committee Procedures      5   

(c)

   Committee Responsibilities      5   

SECTION 4.

   ELIGIBILITY.      6   

(a)

   General Rule      6   

SECTION 5.

   STOCK SUBJECT TO PLAN.      6   

(a)

   Basic Limitation      6   

(b)

   Additional Shares      7   

SECTION 6.

   RESTRICTED SHARES.      7   

(a)

   Restricted Stock Agreement      7   

(b)

   Payment for Awards      7   

(c)

   Vesting      7   

(d)

   Voting and Dividend Rights      7   

(e)

   Restrictions on Transfer of Shares      7   

SECTION 7.

   TERMS AND CONDITIONS OF OPTIONS.      8   

(a)

   Stock Option Agreement      8   

(b)

   Number of Shares      8   

(c)

   Exercise Price      8   

(d)

   Withholding Taxes      8   

(e)

   Exercisability and Term      8   

(f)

   Exercise of Options      8   

(g)

   Effect of Change in Control      8   

(h)

   No Rights as a Stockholder      8   

(i)

   Modification, Extension and Renewal of Options      9   

(j)

   Restrictions on Transfer of Shares      9   

(k)

   Buyout Provisions      9   

SECTION 8.

   PAYMENT FOR SHARES.      9   

(a)

   General Rule      9   

(b)

   Surrender of Stock      9   

(c)

   Cashless Exercise      9   

(d)

   Exercise/Pledge      9   

(e)

   Promissory Note      10   

(f)

   Other Forms of Payment      10   

(g)

   Limitations under Applicable Law      10   

SECTION 9.

   STOCK UNITS.      10   

(a)

   Stock Unit Agreement      10   

(b)

   Payment for Awards      10   

 

- ii -



--------------------------------------------------------------------------------

(c)

   Vesting Conditions      10   

(d)

   Voting and Dividend Rights      10   

(e)

   Form and Time of Settlement of Stock Units      10   

(f)

   Death of Recipient      11   

(g)

   Creditors’ Rights      11   

SECTION 10.

   ADJUSTMENT OF SHARES.      11   

(a)

   Adjustments      11   

(b)

   Dissolution or Liquidation      11   

(c)

   Reorganizations      12   

(d)

   Reservation of Rights      12   

SECTION 11.

   DEFERRAL OF AWARDS.      12   

(a)

   Committee Powers      12   

(b)

   General Rules      13   

SECTION 12.

   AWARDS UNDER OTHER PLANS.      13   

SECTION 13.

   LEGAL AND REGULATORY REQUIREMENTS.      13   

SECTION 14.

   WITHHOLDING TAXES.      13   

(a)

   General      13   

(b)

   Share Withholding      14   

SECTION 15.

   OTHER PROVISIONS APPLICABLE TO AWARDS.      14   

(a)

   Transferability      14   

(b)

   Substitution and Assumption of Awards      14   

(c)

   Performance Criteria      14   

SECTION 16.

   NO EMPLOYMENT RIGHTS.      14   

SECTION 17.

   DURATION AND AMENDMENTS.      14   

(a)

   Term; Right to Amend or Terminate the Plan      14   

(b)

   Effect of Termination      15   

SECTION 18.

   EXECUTION.      16   

 

- iii -



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2013 NEW EMPLOYEE STOCK INDUCEMENT PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors and shall be effective on June 6,
2013. The purpose of the Plan is to promote the long-term success of the Company
and the creation of stockholder value by (a) encouraging Employees to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
Employees with exceptional qualifications and (c) linking Employees directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for Awards in the form of restricted shares,
stock units, options (which shall be nonstatutory stock options) or stock
appreciation rights.

The Plan is designed to attract new employees and is intended to satisfy the
requirements of NASDAQ Listing Rule 5635(c). This Plan shall be governed by and
construed in accordance with, the laws of the State of Delaware (excluding
choice of law provisions).

SECTION 2. DEFINITIONS.

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.

(b) “Award” shall mean any award of an Option, a Restricted Share or a Stock
Unit under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i) A change in the composition of the Board of Directors occurs, as a result
of which fewer than one-half of the incumbent directors are directors who
either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

 

- 1 -



--------------------------------------------------------------------------------

  (ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or

 

  (iii) The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or other reorganization own immediately after such merger, consolidation or
other reorganization 50% or more of the voting power of the outstanding
securities of each of (A) the continuing or surviving entity and (B) any direct
or indirect parent corporation of such continuing or surviving entity; or

 

  (iv) The sale, transfer or other disposition of all or substantially all of
the Company’s assets.

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (1) a trustee or other fiduciary
holding securities under an employee benefit plan maintained by the Company or a
Parent or Subsidiary and (2) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Stock.

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the initial offering of
Stock to the public.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

(g) “Company” shall mean Meru Networks, Inc., a Delaware corporation.

 

- 2 -



--------------------------------------------------------------------------------

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

(i) “Employee” shall mean a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate who is newly hired by the Company, or who is rehired
following a bona fide period of interruption of employment.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.

(l) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:

 

  (i) If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

  (ii) If the Stock was traded on any established stock exchange (such as the
New York Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select
Market) or national market system on the date in question, then the Fair Market
Value shall be equal to the closing price reported for such date by the
applicable exchange or system; and

 

  (iii) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(m) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(n) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

(o) “Option” shall mean a Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

- 3 -



--------------------------------------------------------------------------------

(p) “Optionee” shall mean an individual or estate who holds an Option.

(q) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.

(r) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

(s) “Participant” shall mean an individual or estate who holds an Award.

(t) “Plan” shall mean this 2013 New Employee Stock Inducement Plan of Meru
Networks, Inc., as amended from time to time.

(u) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(v) “Restricted Share” shall mean a Share awarded under the Plan.

(w) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

(x) “Service” shall mean service as an Employee, subject to such further
limitations as may be set forth in the Plan or the applicable Stock Option
Agreement, Restricted Share Agreement or Stock Unit Agreement. Service does not
terminate when an Employee goes on a bona fide leave of absence, that was
approved by the Company in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. The Company determines which leaves of absence count toward
Service, and when Service terminates for all purposes under the Plan.

(y) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 11 (if applicable).

(z) “Stock” shall mean the Common Stock of the Company.

(aa) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
such Option.

(bb) “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(cc) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

(dd) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

(ee) “Total and Permanent Disability” shall mean any permanent and total
disability as defined by section 22(e)(3) of the Code.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Board or a
Committee appointed by the Board. The Committee shall consist of two or more
directors of the Company. In addition the composition of the Committee shall
satisfy (i) such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; (ii) any
listing standards prescribed by the principal securities market upon which the
Company’s equity securities are traded; and (ii) such requirements as are
imposed by applicable laws, regulations or rules.

(b) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing (including via email) by all Committee members, shall be
valid acts of the Committee.

(c) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

  (i) To interpret the Plan and to apply its provisions;

 

  (ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

  (iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

  (iv) To determine when Awards are to be granted under the Plan;

 

  (v) To select the Offerees and Optionees;

 

  (vi) To determine the number of Shares to be made subject to each Award;

 

- 5 -



--------------------------------------------------------------------------------

  (vii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), and to
specify the provisions of the agreement relating to such Award;

 

  (viii) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

 

  (ix) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

  (x) To determine the disposition of each Award or other right under the Plan
in the event of a Participant’s divorce or dissolution of marriage;

 

  (xi) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement;

 

  (xii) To establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award; and

 

  (xiii) To take any other actions deemed necessary or advisable for the
administration of the Plan.

All decisions, interpretations and other actions of the Committee shall be final
and binding on all Offerees, all Optionees, and all persons deriving their
rights from an Offeree or Optionee. No member of the Committee shall be liable
for any action that he has taken or has failed to take in good faith with
respect to the Plan, any Option, or any right to acquire Shares under the Plan.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only Employees shall be eligible for the grant of Restricted
Shares, Stock Units, or Options.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed (a) 500,000 Shares, plus
(b) the Shares described in Section 5(b). The number of Shares that are subject
to Options or other Awards outstanding at any time under the Plan shall not
exceed the number of Shares which then remain available for issuance under the
Plan. The Company shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan. The limitations of this
Section 5(a) and the provisions of Section 5(b) shall be subject to adjustment
pursuant to Section 10.

 

- 6 -



--------------------------------------------------------------------------------

(b) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units or Options are forfeited or terminate for
any reason before being exercised or settled, or an Award is settled in cash
without the delivery of Shares to the holder, then any Shares subject to the
Award shall again become available for Awards under the Plan. Only the number of
Shares (if any) actually issued in settlement of Awards shall reduce the number
available in Section 5(a) and the balance shall again become available for
Awards under the Plan. Any Shares withheld to satisfy the grant or exercise
price or tax withholding obligation pursuant to any Award shall again become
available for Awards under the Plan. Notwithstanding the foregoing provisions of
this Section 5(b), Shares that have actually been issued shall not again become
available for Awards under the Plan, except for Shares that are forfeited and do
not become vested.

SECTION 6. RESTRICTED SHARES.

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

(b) Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 10.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an Option shall not be less 100% of the Fair Market
Value of a Share on the date of grant.

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability, or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. Subject to the foregoing in this Section 7(e), the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.

(f) Exercise of Options. Each Stock Option Agreement shall set forth the extent
to which the Optionee shall have the right to exercise the Option following
termination of the Optionee’s Service with the Company and its Subsidiaries, and
the right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service.

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

(h) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 10.

 

- 8 -



--------------------------------------------------------------------------------

(i) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such Option.

(j) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(k) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

(c) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(d) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

 

- 9 -



--------------------------------------------------------------------------------

(e) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note.

(f) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(g) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

SECTION 9. STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. A Stock Unit
Agreement may provide that vested Stock Units may be settled in a lump sum or in
installments. A Stock Unit Agreement may provide that the distribution may occur
or commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 10.

 

- 10 -



--------------------------------------------------------------------------------

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

SECTION 10. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:

 

  (i) The number of Options, Restricted Shares and Stock Units available for
future Awards under Section 5;

 

  (ii) The limitations set forth in Sections 5(a) and (b);

 

  (iii) The number of Shares covered by each outstanding Option;

 

  (iv) The Exercise Price under each outstanding Option; and

 

  (v) The number of Stock Units included in any prior Award which has not yet
been settled.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

- 11 -



--------------------------------------------------------------------------------

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Subject to compliance with Section 409A of the Code,
such agreement shall provide for:

 

  (i) The continuation of the outstanding Awards by the Company, if the Company
is a surviving corporation;

 

  (ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

  (iii) The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;

 

  (iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

 

  (v) Settlement of the intrinsic value of the outstanding Awards in cash or
cash equivalents followed by cancellation of such Awards.

(d) Reservation of Rights. Except as provided in this Section 10, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets. In the event of any change affecting the Shares or the
Exercise Price of Shares subject to an Award, including a merger or other
reorganization, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the occurrence of such event.

SECTION 11. DEFERRAL OF AWARDS.

(a) Committee Powers. Subject to compliance with Section 409A of the Code, the
Committee (in its sole discretion) may permit or require a Participant to:

 

  (i) Have cash that otherwise would be paid to such Participant as a result of
the settlement of Stock Units credited to a deferred compensation account
established for such Participant by the Committee as an entry on the Company’s
books;

 

  (ii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option converted into an equal number of Stock
Units; or

 

- 12 -



--------------------------------------------------------------------------------

  (iii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or the settlement of Stock Units converted
into amounts credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Company’s books. Such amounts
shall be determined by reference to the Fair Market Value of such Shares as of
the date when they otherwise would have been delivered to such Participant.

(b) General Rules. A deferred compensation account established under this
Section 11 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 11.

SECTION 12. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

SECTION 13. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has not obtained from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares under the Plan; and (b) any tax consequences expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Award granted under the Plan.

SECTION 14. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

- 13 -



--------------------------------------------------------------------------------

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the minimum legally required tax withholding.

SECTION 15. OTHER PROVISIONS APPLICABLE TO AWARDS.

(a) Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution. Any purported assignment, transfer or encumbrance in violation of
this Section 15(a) shall be void and unenforceable against the Company.

(b) Substitution and Assumption of Awards. The Committee may make Awards under
the Plan by assumption, substitution or replacement of stock options, stock
appreciation rights, stock units or similar awards granted by another entity
(including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate).
Notwithstanding any provision of the Plan (other than the maximum number of
Shares that may be issued under the Plan), the terms of such assumed,
substituted or replaced Awards shall be as the Committee, in its discretion,
determines is appropriate.

(c) Performance Criteria. The number of Shares or other benefits granted,
issued, retainable and/or vested under an Award may be made subject to the
attainment of performance goals. The Committee may utilize any performance
criteria selected by it in its sole discretion to establish performance goals.

SECTION 16. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

SECTION 17. DURATION AND AMENDMENTS.

(a) Term; Right to Amend or Terminate the Plan. The term of the Plan shall be
ten years; provided, however, the Board of Directors may amend or terminate the
Plan at any time and from time to time. Rights and obligations under any Award
granted before amendment of the Plan shall not be materially impaired by such
amendment, except with consent of the Participant. An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

 

- 14 -



--------------------------------------------------------------------------------

(b) Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

[Remainder of this page intentionally left blank]

 

- 15 -



--------------------------------------------------------------------------------

SECTION 18. EXECUTION.

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.

 

MERU NETWORKS, INC.

By

 

  /s/ Bami Bastani

Name

    Bami Bastani

Title

    President & CEO

 

- 16 -